LARSON, Justice.
The plaintiff Teamsters Union appeals from a summary judgment entered against it in its action to enforce a collective bargaining agreement with Warren County. The union represents several employees of the sheriff’s department of the county. The union challenged a decision by the county to discontinue its practice of paying for telephone service for the employees’ homes. As the collective bargaining agreement provided, the matter went through a three-step grievance procedure. At the last step, a hearing by a grievance committee, the county was directed to continue the practice of paying for the service, but the county refused to comply. This suit to enforce the grievance committee’s award followed. The district court refused enforcement on the ground the county had authority under the agreement to refuse enforcement of any grievance award “involving] the expenditures of funds.” We affirm.
These parties are governed by the Iowa Public Employment Relations Act (PERA), Iowa Code chapter 20, in the conduct of their bargaining and grievance procedures. Terms of any collective bargaining agreement may be enforced by a civil action in district court, Iowa Code section 20.17(5). We held in Sergeant Bluff-Luton Education Association v. Sergeant Bluff-Luton Community School District, 282 N.W.2d 144 (Iowa 1979) that pursuant to section 20.17(5) and the policy of the PER Act, an arbitrator’s award entered pursuant to a collective bargaining agreement could be enforced in district court, notwithstanding the absence of express authority to enforce an award. Here, we hold that an action to enforce a grievance committee decision, entered pursuant to the agreement, may be enforced in district court as well.
The PER Act provides that public employees must follow either the grievance procedure of the collective bargaining agreement or that provided for by chapter *23919A, relating to the state merit system. Iowa Code § 20.18. See Iowa Code § 19A.9(17) (provision for uniform grievance procedure) and Iowa Admin.'Code [570] chapter 12 (rules establishing uniform grievance procedure). Since the collective bargaining agreement here established a grievance procedure, we look to it, and not to the statutory procedure, in passing on the issues raised. See Iowa Code § 20.18.
Under step one of the procedure, as set out in this collective bargaining agreement, a grievance must be raised orally with the employee’s immediate supervisor, who has five days to investigate and respond. Under step two, a grievant dissatisfied with the first-step decision may make a written report on the grievance and submit it to the department head within five working days of the immediate supervisor’s response under step one.
Under step three, a dissatisfied grievant may request a hearing before a grievance committee comprised of four members, two appointed by the county and two by the union. The grievants here followed step three, and the grievance committee ruled that telephone service should continue to be furnished for the officers. It is the effect of that decision which is at issue.
While step three provided the grievance committee’s decision “shall be final and binding on all parties,” it then provided “except that decisions which involve the expenditures of funds or changes in classifications must be approved by the Board of Supervisors.”
The decision here obviously concerns an expenditure of funds. The county argues that we need look no further; the agreement is clear on its face and it can be read in no other way than to grant it the power to refuse enforcement of the committee decision. The union argues that this would effectively gut the grievance procedure because virtually all grievances involve expenditures directly or indirectly. It argues that this language probably refers only to the board’s power to pass on claims by creditors under Iowa Code section 331.20.
The requisites for summary judgment are well known. It may be entered only when there is no genuine issue of material fact and the moving party is entitled to judgment as a matter of law. Froning & Deppe, Inc. v. South Story Bank & Trust Co., 327 N.W.2d 214, 215 (Iowa 1982); Barnhill v. Davis, 300 N.W.2d 104, 105 (Iowa 1981). Where, as here, no extrinsic evidence is presented bearing on the interpretation of the contract language, we treat the issue as one of law, based only on examination of the words used. Farm Bureau Mutual Insurance Co. v. Sandbulte, 302 N.W.2d 104, 108 (Iowa 1981); Connie’s Construction Co., Inc. v. Fireman’s Fund Insurance Co., 227 N.W.2d 207, 210 (Iowa 1975).
I. The Procedural Issue.
We first address the county’s argument that the grievants were required to proceed to step four as a prerequisite to judicial review of the grievance committee’s step-three decision. A fourth step is provided by the collective bargaining agreement:
STEP FOUR
If the grievance is not settled in accordance with the foregoing procedure, the grievant or Employee Organization may, within five (5) working days after receipt of the answer in Step Two (2), invoke the impasse procedure for the purpose of selecting an arbitrator as specified in this Agreement.
(Emphasis added.) It should be noted that this “fourth” step is to be taken within five days of the decision under step two, not three. In other words, arbitration may be sought following the decision by the department head under step two, without submission to the grievance committee under step three. While step four provides that “[i]f the grievance is not settled in accordance with the foregoing procedure,” a grievant may seek arbitration, we do not read that as a further step in the grievance procedure, but rather as an election by the grievant who, after step two is completed, *240may seek review by a grievance committee (step three) or arbitration (step four).
This view, that the decision to arbitrate is solely that of the employee, is consistent with the PER Act which provides that, in the case of an employee grievance, arbitration may be invoked only if the public employee agrees. Iowa Code § 20.18. We conclude that arbitration under step four is not a prerequisite to judicial review, under section 20.17(5), of the grievance committee decision. We therefore proceed to a discussion of the merits.
II. Interpretation of the Collective Bargaining Contract.
May the county board, in effect, veto the decision of the grievance committee because it involves “expenditures of funds”? While there is merit in the union’s argument that construing the board’s veto power so broadly as to permit it to refuse enforcement when any expenditure of funds is involved would impair the effect of the grievance procedure in many eases, we do not agree that the result would be absurd.
First, it is conceivable that many subjects of employer-employee relations would not involve expenditure of funds.
More importantly, the broadly couched “veto” power of the board was agreed to by the union as part of the collective bargaining agreement. The individual griev-ants, moreover, had an election following step two of the grievance procedure to opt for arbitration which has no such veto power.1
Also, allowing control over expenditures appears consistent with the PER Act. A taxing body such as a board of supervisors, operating on a budget, must retain some control over expenditures and their timing. One of the stated purposes of the PER Act is “to protect the citizens of this state by assuring effective and orderly operations of government_” Iowa Code § 20.1. See City of Des Moines v. P.E.R.B., 275 N.W.2d 753, 761 (Iowa 1979) (need for certainty in formulating budget considered in construction of PER Act).
It is conceivable that a grievance award dropped on a public employer at a time when budgeting for it was impossible or of such size as to be beyond its capabilities, would wreak havoc with the budgetary process. In contrast to the budget protection in the case of arbitration provided by Iowa Code sections 20.22(9)(c) and (d) (arbitrators must consider “the ability of the public employer to finance economic adjustments” and “[t]he power of the public employer to levy taxes and appropriate funds for the conduct of its operations”), there is no such protection for an employer in the case of a final grievance award absent a provision such as found here.
Plaintiffs argue that the grievance committee’s decision in their favor embodied the common law of the industry that it was based on the collective bargaining agreement and was therefore binding on the court under the arbitration principles recognized in United Steelworkers of America v. Warrior & Gulf Navigation Co., 363 U.S. 574, 80 S.Ct. 1347, 4 L.Ed.2d 1409 (1960). While an award was made by the grievance committee in favor of the plaintiffs, however, it made no decision on whether that award was binding upon the county in view of its claimed veto power, which is the key issue here. The grievance award would therefore have no binding effect even if-we were to conclude that the “essence of the contract” principles of United Steelworkers were applicable to a grievance decision.
We believe the district court correctly interpreted the provision allowing the board to refuse enforcement of the grievance committee decision.
AFFIRMED.
All justices concur except WOLLE, HARRIS, McCORMICK, and CARTER, JJ., who dissent in part and concur in part.

. There are statutory restrictions on arbitration awards, based upon budget considerations but no absolute veto. See Iowa Code §§ 20.22(9)(c) and (d). This matter is discussed later in more detail.